Name: 80/567/EEC: Commission Decision of 27 May 1980 repealing the Commission Decision of 22 February 1980 on the transport of common wheat for the United Nations High Commissioner for Refugees as food aid (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-06-17

 Avis juridique important|31980D056780/567/CEE: DÃ ©cision de la Commission, du 27 mai 1980, abrogeant la dÃ ©cision de la Commission du 22 fÃ ©vrier 1980 relative Ã l'acheminement de froment tendre destinÃ © au Haut Commissariat des Nations unies pour les rÃ ©fugiÃ ©s, Ã titre d'aide (Le texte en langue franÃ §aise est le seul faisant foi) Journal officiel n ° L 149 du 17/06/1980 p. 0044++++ ( 1 ) JO N L 281 DU 1 . 11 . 1975 , P . 1 . ( 2 ) JO N L 188 DU 26 . 7 . 1979 , P . 1 . ( 3 ) JO N L 281 DU 1 . 11 . 1975 , P . 89 . ( 4 ) JO N L 83 DU 30 . 3 . 1976 , P . 8 . ( 5 ) JO N L 68 DU 14 . 3 . 1980 , P . 28 . DECISION DE LA COMMISSION DU 27 MAI 1980 ABROGEANT LA DECISION DE LA COMMISSION DU 22 FEVRIER 1980 RELATIVE A L'ACHEMINEMENT DE FROMENT TENDRE DESTINE AU HAUT COMMISSARIAT DES NATIONS UNIES POUR LES REFUGIES , A TITRE D'AIDE ( LE TEXTE EN LANGUE FRANCAISE EST LE SEUL FAISANT FOI . ) ( 80/567/CEE ) LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LA TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE REGLEMENT ( CEE ) N 2727/75 DU CONSEIL , DU 29 OCTOBRE 1975 , PORTANT ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DES CEREALES ( 1 ) , MODIFIE EN DERNIER LIEU PAR LE REGLEMENT ( CEE ) N 1547/79 ( 2 ) , VU LE REGLEMENT ( CEE ) N 2750/75 DU CONSEIL , DU 29 OCTOBRE 1975 , FIXANT LES CRITERES DE MOBILISATION DES CEREALES DESTINEES A L'AIDE ALIMENTAIRE ( 3 ) , ET NOTAMMENT SON ARTICLE 6 , VU LE REGLEMENT ( CEE ) N 696/76 DU CONSEIL , DU 25 MARS 1976 , PORTANT DEROGATION AU REGLEMENT ( CEE ) N 2750/75 EN CE QUI CONCERNE LES PROCEDURES DE MOBILISATION DES CEREALES DESTINEES A L'AIDE ALIMENTAIRE ( 4 ) , CONSIDERANT QUE PAR LA DECISION 80/300/CEE DU 22 FEVRIER 1980 ( 5 ) , LA COMMISSION A CHARGE L'OFFICE NATIONAL INTERPROFESSIONNEL DES CEREALES ( ORGANISME D'INTERVENTION ) DE PROCEDER A LA CONCLUSION D'UN OU PLUSIEURS CONTRATS DE GRE A GRE POUR L'ACHEMINEMENT DE KARACHI JUSQU'AU LIEU FINAL DE DESTINATION DE 12 000 TONNES DE FROMENT TENDRE DESTINE AU HAUT COMMISSARIAT DES NATIONS UNIES POUR LES REFUGIES ; CONSIDERANT QUE LE GOUVERNEMENT PAKISTANAIS A CONSENTI UNE FRANCHISE POUR LE TRANSPORT TERRESTRE DU FROMENT TENDRE JUSQU'A QUETTA ET PECHAWAR , LIEUX DE DESTINATION FINALE ; QU'IL N'Y A PLUS LIEU DE RECOURIR A LA CONCLUSION DE CONTRATS DE GRE A GRE POUR EFFECTUER CE TRANSPORT ; QU'IL CONVIENT EN CONSEQUENCE D'ABROGER LA DECISION PRECITEE ; CONSIDERANT QUE LES MESURES PREVUES A LA PRESENTE DECISION SONT CONFORMES A L'AVIS DU COMITE DE GESTION DES CEREALES , A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER LA DECISION 80/300/CEE DE LA COMMISSION , DU 22 FEVRIER 1980 , EST ABROGEE . ARTICLE 2 LA REPUBLIQUE FRANCAISE EST DESTINATAIRE DE LA PRESENTE DECISION . FAIT A BRUXELLES , LE 27 MAI 1980 . PAR LA COMMISSION FINN GUNDELACH VICE-PRESIDENT